Citation Nr: 1129445	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disability.

(The Board notes parenthetically that the Veteran's claims of service connection for bilateral hearing loss, tinnitus, a low back disability, and the issue of whether new and material evidence has been received to reopen a claim of service connection for a right rib disability are the subject of a separate Board decision.)

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had a reported period of active duty for training (ACDUTRA) from June to August 1953 and active service from August 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim of service connection for a lung disability (which it characterized as a granuloma of the right lower lung).  The Veteran disagreed with this decision in April 2006 and a statement of the case was issued in November 2006.  He perfected a timely appeal in November 2006.  In his substantive appeal, the Veteran expressly indicated that he did not desire a Board hearing with respect to this issue.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence does not show that the Veteran experiences any current lung disability which could be attributed to active service.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Duty to Notify

In a letter issued in November 2005, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection, but there has been no notice of the types of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Despite the inadequate notice provided to the appellant, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In that regard, as the Board concludes below that the preponderance of the evidence is against the appellant's claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.   

The United States Court of Appeals for Veterans Claims (Court) held, in part, in Pelegrini that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Here, the November 2005 VCAA notice letter was provided prior to the currently appealed rating decision issued in February 2006.   Accordingly, the Board finds that the requirements that the Court set out in Pelegrini have been satisfied.

In summary, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran also has not demonstrated any prejudice with regard to the content of the notice he was provided in this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  He specifically testified in May 2011 that he was receiving SSA benefits based on age and not disability.  No additional pertinent evidence has been identified by the claimant.  The Board finds that the record as it stands includes adequate competent evidence to permit adjudication of the claim addressed in this decision and no further action is necessary to comply with the VCAA's duty to assist.  See generally 38 C.F.R.  § 3.159(c)(4).  

The Board acknowledges that the Veteran was not provided with a VA examination which addresses the contended causal relationship between his claimed lung disability and active service.  The first prong of the McLendon test (current disability) requires "competent" evidence.  The third prong of the McLendon test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  There is no competent evidence, other than the Veteran's statements, which indicates that a lung disability may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  Moreover, as discussed in more detail below, the Board finds that the Veteran's current assertions of continuity of symptomatology since service to not be credible.  Thus, the Board finds that an examination for a lung disability is not required even under the low threshold of McLendon.  

For all of the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue of entitlement to service connection for right lung disability.

Service Connection Claim

The Veteran contends that he incurred a lung disability during active service.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lung disability.  The Veteran has contended that he incurred a lung disability during active service.  Despite the Veteran's assertions to the contrary, his service treatment records show no complaints of or treatment for a lung disability, to include a granuloma of the right lower lung, at any time during service.  These records show instead that, at his enlistment physical examination in June 1953 at the beginning of his ACDUTRA, the Veteran's chest x-ray was negative.  These results were unchanged on periodic physical examination in August 1953 at the beginning of his period of active service.  Subsequent in-service chest x-rays taken in October 1954, and in May 1955 also were negative.  The Veteran's chest x-ray also was negative at his separation physical examination in July 1955.  His lungs and chest were clinically evaluated as normal.  The Board does observe that the Veteran complained of lower right chest pain while in service.  However, this was diagnosed as acute intercostal neuralgia.  Again, no disability of the lungs was found.  Thus, his statements concerning in-service symptomatology cannot be deemed credible.  

The Board finds it significant that the first post-service medical evidence of a lung disability is an April 2001 VA x-ray, which showed a small granuloma right lower lung and scarring at the left base.  Further, a March 2007 treatment record showed that the Veteran was worried about a granuloma in his lung causing problems now.  However, no objective findings were made.  The Board observes that these records also indicate that the Veteran is a lifelong smoker and, although it is not entirely clear from a review of these records, he may still be smoking after being advised in recent years to discontinue tobacco use by his VA treating physicians.  Importantly, nothing in these records links any current lung disability to service.  

Therefore, based on a review of the evidence of record, the Board must find that service connection for lung disability is not warranted.  Again, service treatment records are silent with respect to any objective findings of a lung disability.  Further, there is no post service medical evidence linking any current lung disability to service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he experiences any current lung disability which could be attributed to active service.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a lung disability have been continuous since service.  He asserts that he continued to experience symptoms relating to a lung disability after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a lung disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a lung disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disability began in service, in the more contemporaneous medical history he gave at his service separation examination, he denied any history or complaints of symptoms of a lung disability.  Specifically, the service separation examination report reflects that the Veteran was examined and his lungs were found to be clinically normal.  His chest x-ray also was negative at service separation.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board emphasizes that the first post-service medical evidence of a lung disability was in April 2001, approximately 46 years after his discharge from service.  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran filed a VA disability compensation claim for service connection for a right rib disability in 1956, shortly after service, but did not claim service connection for a lung disability or make any mention of any relevant symptomatology.  He also filed a claim of service connection for a left rib disability in 1971 but did not claim service connection for a lung disability or make any mention of any relevant symptomatology.  He did not claim that symptoms of his  lung disability began in (or soon after) service until he filed his current VA disability compensation claim in September 2005.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  For the reasons discussed above, the Board finds that the Veteran's statements concerning continuity of symptomatology since service to not be credible.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

In conclusion, a preponderance of the evidence is against the Veteran's claim for a lung disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a lung disability is denied.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


